Citation Nr: 0326509	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
spontaneous thrombosis of the right axillary vein.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss from May 15, 1995, to October 21, 2001, and an 
evaluation in excess of 10 percent from October 22, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from April 1975 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
for compensable evaluations for bilateral hearing loss and 
residuals of spontaneous thrombosis of the right axillary 
vein.  The appellant disagreed and this appeal endued.  

The Board remanded these claims to the RO in April 2000 for 
further development.  In a February 2001 rating decision, the 
RO granted a 10 percent rating for bilateral hearing loss 
effective October 22, 2001.  The appellant contends that his 
hearing loss should be awarded a higher evaluation and that a 
compensable evaluation should be assigned effective prior to 
October 22, 2001.  The issues for appellate review are, 
therefore, as styled on the title page of this decision.  

In March 2003, the appellant testified at a hearing before 
the undersigned, an Acting Veterans Law Judge appointed by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in the case.  38 U.S.C.A. 
§§ 7101(c), 7107(c) (West 2002).  

The claim of entitlement to a compensable evaluation for 
residuals of spontaneous thrombosis of the right axillary 
vein will be addressed in the Remand section of this 
document.




FINDINGS OF FACT

1.  Prior to October 22, 2001, the appellant's hearing loss 
disability was manifested by a puretone threshold average of 
38.75 decibels with speech recognition of 76 percent or 
better, and a left ear puretone threshold average of 33.75 
with speech recognition of 80 percent or better.

2.  Subsequent to October 22, 2001, the appellant's hearing 
loss disability has been manifested by right ear hearing loss 
measured by a puretone threshold average of 35 decibels with 
speech recognition of 68 percent, and a left ear puretone 
threshold average of 28.75 with speech recognition of 68 
percent.


CONCLUSIONS OF LAW

1.  Prior to October 22, 2001, the criteria for an increased 
(compensable) rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, §§ 4.3, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998-
2003).

2.  Subsequent to October 22, 2001, the criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.3, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).

The appellant contends that his bilateral sensorineural 
hearing loss is more disabling than currently rated by VA.  
The basis for evaluating defective hearing is the measurement 
of impairment of auditory acuity by audiometric examination 
and word recognition testing.  38 C.F.R. § 4.85 (1995-2003).  
See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) 
(the assignment of a disability rating under VA's Schedule 
for Rating Disabilities (Schedule) is a "mechanical" 
process of comparing the audiometric evaluation to the 
numeric designations in the rating schedule).  The 
appellant's testimony and statements of record clearly 
establish that VA in Gainesville, Florida has exclusively 
evaluated his hearing loss.  The RO has obtained all clinical 
records from this facility since 1994, see AMIE request 
received January 16, 2001, and there is no additional 
evidence and/or information available which could 
substantiate his claim.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002).

VA has also provided the appellant four audiology 
examinations during the appeal period.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002) (VA shall provide medical examination 
when necessary to decide a claim).  The appellant did request 
another VA examination at his March 2003 hearing, but he did 
not describe a worsening of hearing acuity since his last VA 
examination and reported excellent results with his hearing 
aids.  VA's Schedule specifically contemplates an allowance 
being made for improved hearing with hearing aids, and the 
Board finds no basis for further examination.  Additionally, 
the Board notes that its' April 2000 remand order notified 
him of the types of evidence capable of substantiating his 
claim, that VA was willing to assist him in obtaining such 
records provided he identify the records and provide 
authorization, and that he held the ultimate responsibility 
for obtaining such records.  By letter dated November 2001, 
the RO notified the appellant of the VCAA provisions, that VA 
was obtaining his VA clinic records on his behalf, and that 
he had up to one year to provide any other evidence deemed 
necessary to substantiate his claim.  Cf. Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Board 
finds that the appellant has been provided notice that 
complies with the substantive provisions of 38 U.S.C.A. 
§ 5103, and that any deficiency of notice would constitute 
harmless error on the facts of this case.  See 38 U.S.C.A. 
§ 7261(b) (West 2002) (the Court of Appeals for Veterans' 
Claims shall take due account of the rule of prejudicial 
error).  On this record, the Board finds that the notice and 
duty to assist provisions of the VCAA have been satisfied, 
and that there is no reasonable possibility that any further 
assistance would be capable of substantiating the claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
all the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2003).

The Board notes that the claim on appeal originates from a 
letter received in May 1995.  Effective on June 10, 1999, the 
regulations pertaining to evaluations for hearing loss 
disability changed.  See 64 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Prior to the effective date of the new regulations, 
the claim for an increased rating may only be evaluated under 
the older criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000.  However, from and after the effective 
date of amendment, the Board must consider both the old and 
the new criteria and apply the version most favorable to the 
appellant.  Id.  The new regulations were considered and 
applied by the RO, and the Board will do likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1995-2003).  See generally 52 Fed. Reg. 44,117-44,122 (Nov. 
18, 1987 and 52 Fed. Reg. 46,439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre- designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1995-1999) and 4.85 (2000-2003).  Under 
these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann, at 349.  

In a rating decision dated in December 1978, the RO granted 
service connection for bilateral hearing loss, and assigned 
an initial noncompensable disability evaluation.

The appellant's May 1995 claim for an increase was based upon 
his assertion of a worsening of his hearing loss.  His August 
1995 VA audiology examination reflected his complaint of an 
inability to hear well in large groups, and his tendency to 
play audio equipment at very loud settings.  His audiological 
evaluation showed right ear pure tone thresholds of 15, 15, 
20 and 35 as well as left ear pure tone thresholds of 20, 15, 
20 and 25 at 1000, 2000, 3000 and 4000 hertz, respectively.  
His speech recognition using the Maryland CNC word list was 
96 percent for the right ear and 100 percent for the left 
ear.  The examiner noted that the appellant's right ear 
hearing was normal through 3000 Hertz sloping to mild hearing 
loss through 6000 Hertz.  Otherwise, his left ear hearing was 
deemed normal, and his speech recognition for both ears was 
deemed excellent.  A May 1996 RO decision denied an increased 
(compensable) rating, and the appellant appealed this 
decision.

A November 1996 statement from the appellant reiterated his 
complaint of playing audio equipment at very loud settings, 
and his inability to understand speech.  At that time, he 
noted that VA offered him a free hearing aid.  His VA Form 9 
filing in January 1997 included additional report that his 
friends and family members were complaining about his hearing 
loss.  He also complained that his VA audiology examination 
was improperly administered.  He further elaborated during 
his December 1997 RO hearing that noises became distorted 
with too much background noise, but that he could hear 
"okay" in a quiet atmosphere.  He could not understand 
speech in a crowded setting, and had to ask people to repeat 
themselves.  He had been prescribed hearing aids by VA, but 
was waiting to pick them up.

On VA audiology and ear-disease examinations in May 1998, the 
appellant indicated that his hearing loss involved the most 
difficulty in situations where there was a distance between 
himself and the speaker.  He continued to raise the volume on 
audio devices, and background noise interfered with his 
understanding.  He denied hearing aid use.  His audiometric 
evaluation showed right ear pure tone thresholds of 40, 35, 
35 and 40 as well as left ear pure tone thresholds of 30, 45, 
45 and 30 at 1000, 2000, 3000 and 4000 Hertz, respectively.  
His speech recognition using the Maryland CNC word list was 
98 percent for the right ear and 96 percent for the left ear.  
The examiner noted that the appellant had a questionable mild 
to moderate flat sensorineural hearing loss in each ear with 
the possibility of elevated pure tone thresholds.  It was 
also noted that his evaluation was internally inconsistent 
due to his nausea and inability to cooperate which may have 
been related to pseudohypoacusis.

The appellant's VA clinical records next reveal a December 
2000 audiology consultation wherein the appellant's testing 
was interpreted as showing mild to moderate fairly flat 
sensorineural hearing loss with excellent speech 
discrimination ability in quiet.  At that time, he was 
ordered a CIC hearing aid with compression, a telephone for 
the hearing impaired, and an infrared television listener.  

The appellant underwent an additional audiology examination 
in February 2001.  At that time, he was still awaiting his 
hearing aids, but reported improved hearing with the 
amplification of his telephone and television.  His 
audiological evaluation showed right ear pure tone thresholds 
of 30, 35, 40 and 50 as well as left ear pure tone thresholds 
of 30, 30, 35 and 40 at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  His speech recognition using the Maryland CNC 
word list was 76 percent for the right ear and 80 percent for 
the left ear.  The examiner noted that the appellant had some 
mild-moderate sensorineural hearing loss in the right ear, 
and mild hearing loss in the left ear beyond 750 Hertz.  His 
speech recognition thresholds were consistent with his pure-
tone thresholds which indicated good patient reliability.  
His word recognition scores were deemed fair for the right 
ear and good for the left ear.

On VA audiology examination in December 2001, the appellant 
had two hearing aids which helped him with communication.  
His audiological evaluation showed right ear pure tone 
thresholds of 35, 35, 30 and 40 as well as left ear pure tone 
thresholds of 35, 25, 25 and 30 at 1000, 2000, 3000 and 4000 
Hertz, respectively.  His speech recognition using the 
Maryland CNC word list was 68 percent for each ear.  The 
examiner noted that the appellant had some mild-moderate 
sensorineural hearing loss in the right ear, and mild hearing 
loss in the left ear.  His speech recognition thresholds were 
consistent with his pure-tone thresholds.  His pure-tone 
audiogram was considered reliable, but the validity of his 
word recognition scores could not be established during 
testing.

By means of rating decision dated February 2001, the RO 
granted a 10 percent rating for bilateral hearing loss 
effective October 22, 2001 which the RO deemed "the date of 
the veteran's claim for benefits."

In March 2003, the appellant testified to continuing 
difficulties with his bilateral hearing loss.  He had been 
issued hearing aids in approximately 1999, and was unable to 
hear without them.  His hearing aids were at full volume, and 
at one point testified to hardly hearing anything without 
looking at the person speaking.  But on another occasion, he 
described his hearing aids as excellent and giving him the 
ability to "hear people down the hall."  Prior to being 
issued the hearing aids, he was having difficulty 
understanding conversation and turning up the volume on the 
television and radio.  He also voiced his dissatisfaction 
with the way his earlier VA audiology examinations were 
conducted.

The appellant's August 1995 audiometric examination showed 
right ear hearing loss measured by a puretone threshold 
average of 21.25 decibels with speech recognition of 96.  His 
left ear hearing loss was reflected by a puretone threshold 
average of 20 decibels with speech recognition of 100 
percent.  In May 1998, his right ear hearing loss was 
measured by a puretone threshold average of 37.5 decibels 
with speech recognition of 98 percent, and a left ear 
puretone threshold average of 37.5 decibels with speech 
recognition of 96 percent.  These measurements correspond to 
a numeric designation of "I" under Table VI for each ear.  
38 C.F.R. § 4.85 (1995-1998).  When combined, these numeric 
designations result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (1995-1998).  There 
is no certification from either of these tests that language 
difficulties or inconsistent speech audiometry scores made 
the use of puretone average and speech discrimination scores 
inappropriate.  38 C.F.R. § 4.45(c) (1995-1998).  Thus, the 
preponderance of the evidence is against a compensable 
evaluation under the old criteria based on these examination 
reports.

The appellant's February 2001 audiometric examination 
revealed right ear hearing loss measured by a puretone 
threshold average of 38.75 decibels with speech recognition 
of 76 percent, and a left ear puretone threshold average of 
33.75 with speech recognition of 80 percent.  The results of 
this examination report may be evaluated under the old and 
new criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000.  Under both criteria, his right ear hearing loss is 
given a numeric designation of "III" under Table VI, and 
his left ear hearing loss is given a numeric designation of 
"I."  38 C.F.R. § 4.85 (1995-2003).  When combined, these 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1995-
2003).  There is no certification that language difficulties 
or inconsistent speech audiometry scores made the use of 
puretone average and speech discrimination scores 
inappropriate.  38 C.F.R. § 4.45(c) (1995-2003).  The 
appellant also did not manifest puretone thresholds of 55 
decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 hertz) in either ear, and his puretone 
threshold in either ear is not 70 decibels or more at 
2000 hertz.  Thus, the provisions allowing special 
consideration to cases of exceptional patterns of hearing 
impairment are not for application.  See 38 C.F.R. § 4.86 
(2000-2003).  Thus, the preponderance of the evidence is 
against a compensable evaluation under the old or new 
criteria based on this examination report.

The appellant's VA examination in December 2001 revealed 
right ear hearing loss measured by a puretone threshold 
average of 35 decibels with speech recognition of 68 percent, 
and a left ear puretone threshold average of 28.75 with 
speech recognition of 68 percent.  This corresponds to 
numeric designations of "IV" in both ears, and warrants a 
10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (1995-2003).  There is no certification of 
language difficulties or inconsistent speech audiometry 
scores that make the use of puretone average and speech 
discrimination scores inappropriate.  38 C.F.R. § 4.45(c) 
(1995-2003).  Also, the appellant also does not manifest 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) in 
either ear, and his puretone threshold in either ear is not 
70 decibels or more at 2000 hertz.  Thus, the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2000-2003).  Thus, the preponderance of the 
evidence is against a rating in excess of 10 percent under 
the old or new criteria based on this examination report.

In summary, the Board finds that, prior to October 22, 2001, 
the appellant's hearing loss disability was manifested by a 
puretone threshold average of 38.75 decibels with speech 
recognition of 76 percent or better, and a left ear puretone 
threshold average of 33.75 with speech recognition of 80 
percent or better.  Subsequent to October 22, 2001, the 
appellant's hearing loss disability has been manifested by 
right ear hearing loss measured by a puretone threshold 
average of 35 decibels with speech recognition of 68 percent, 
and a left ear puretone threshold average of 28.75 with 
speech recognition of 68 percent.

In so deciding, the Board has considered the appellant's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the level 
of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  While the 
evidence shows that the appellant requires the use of 
bilateral hearing aids, the Board notes that the schedular 
rating makes proper allowance for the improvement in hearing.  
See 38 C.F.R. § 4.86 (1995-1999); 38 C.F.R. § 4.85(a) (2000-
2003).  The evidence of record first establishes the 
existence of compensable hearing loss disability by VA 
examination in December 2001, and there is no basis to assign 
a compensable rating prior to the more generous effective 
date assigned by the RO.  There is no doubt of material fact 
to be resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107(b)(West 2002).

Finally, the Board has considered whether to refer the 
appellant's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b) is warranted.  However, 
the Board does not find any factors in this case which 
renders impracticable the schedular criteria.  On review of 
the record, the Board finds no evidence that the appellant's 
hearing loss disability markedly interferes with his 
employment or results in frequent hospitalizations.  As such, 
there is no basis for further action on this question.  
VAOPGCPREC 6-96.




ORDER

A compensable evaluation for bilateral hearing loss is denied 
prior to October 22, 2001; an evaluation in excess of 10 
percent for bilateral hearing loss is denied from October 22, 
2001.  


REMAND

The appellant contends he is entitled to a compensable rating 
for residuals of spontaneous thrombosis of the right axillary 
vein.  He currently holds a 10 percent rating for resection 
of the right first rib, a 10 percent rating for tender 
scarring of the surgical incision, and a 10 percent rating 
for peripheral nerve damage at the site of the surgical 
incision.  These ratings were assigned by separate RO rating 
decisions, and are not currently on appeal.  The appellant 
seeks additional compensation for right arm and shoulder pain 
with limitation of motion, decreased strength and swelling on 
use.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  A 
February 2001 VA artery examination indicated a current 
diagnosis of post-phlebitic syndrome.

At the March 2003 hearing, the appellant complained of 
worsened post-phlebitic syndrome since the most recent VA 
examination.  He also reported an upcoming VA outpatient 
evaluation of his residuals of spontaneous thrombosis of the 
right axillary vein.  The Board will defer adjudication of 
the claims at this time so VA can obtain recent VA clinic 
records, see 38 U.S.C.A. § 5103A(b) (West 2002), and so a 
VA examination can assess the current severity of the post-
phlebitic syndrome.  See VAOPGCPREC 11-95 (new examination 
warranted where record reflects an increase in the severity 
of a disability since the most recent examination).  

In a December 2002 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for 
low back pain, left leg pain and left hip pain.  The RO 
recently forwarded to the Board a statement by the appellant 
received at the RO on March 21, 2003, in which the appellant 
disagreed with the December 2002 rating decision.  38 C.F.R. 
§§ 20.300, 20.302(a) (2003).  Though the appellant has 
disagreed with these decisions, VA has not issued a statement 
of the case affording him an opportunity to perfect an 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  Ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Obtain the appellant's complete VA 
clinical records from the Gainesville VA 
Medical Center (VAMC) and the Lake City 
Outpatient Clinic from March 2001 to March 
2002, and from October 2002 to the 
present.

3.  Schedule the appellant for a VA 
examination to assess the severity of his 
post-phlebitic syndrome.  The claims 
folder must be made available to the 
examiner prior to examination.  All 
clinical findings should be reported in 
detail, and the examiner should be 
requested to provide specific findings as 
to: (a) whether the appellant manifests 
discoloration, eczema, cyanosis, and/or 
intermittent or persistent swelling of the 
right arm; and, if so (b) the extent that 
the appellant's symptoms are increased in 
the dependent position or relieved by 
elevation.  The examiner should also 
provide opinion as to whether the 
appellant's service connected post-
phlebitic syndrome is productive of 
massive board-like edema of the right arm 
with constant pain at rest.  The rationale 
for the opinions expressed must be set 
forth in an examination report associated 
with the claims file.  

4.  Furnish the appellant and his accredited 
representative an SOC advising him of the 
reasons and bases for denying his claims of 
entitlement to service connection for low 
back pain, left leg pain and left hip pain.  
Afford the appellant the opportunity to 
respond to the SOC and advise him of the 
requirements necessary to perfect his 
appeal.  

5.  Thereafter, readjudicate the claim of 
entitlement to a compensable evaluation 
for residuals of spontaneous thrombosis of 
the right axillary vein.  If any benefit 
sought on appeal remains denied, provide 
the appellant and his representative with 
a supplemental SOC (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



